IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-41156
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MARCUS LAMAR JOHNSON,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:96-CR-33-1
                        - - - - - - - - - -
                           July 23, 1997
Before HIGGINBOTHAM, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Marcus Lamar Johnson appeals his convictions for conspiracy

and possession with intent to distribute cocaine under 21 U.S.C.

§§ 841(a)(1) and 846.   The affidavit supporting the search

warrant was not bare bones and the district court did not plainly

err in denying Johnson's motion to suppress.   United States v.

Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992).   The record was

not devoid of evidence to prove a conspiracy between Johnson and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                          No. 96-41156
                              - 2 -

Shanta Chunn to violate the narcotics laws and to prove Johnson’s

possession with intent to distribute cocaine.   United States v.

Laury, 49 F.3d 145, 151 (5th Cir.), cert. denied, 116 S. Ct. 162

(1995).

     AFFIRMED.